DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-4, 6, 11-12, 14, 18, 21, 24-28, 31 33, and 36-38 as filed 11/22/2019 are the current claims hereby under examination.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/22/2019, 02/21/2020, 05/07/2020, 06/09/2020, 06/18/2020, 09/02/2020, 11/23/2020, 12/09/2020, 02/18/2021, 03/24/2021, 04/22/2021, 05/19/2021, 05/25/2021, and 06/23/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kellerman (US 20040102720 A1).
Regarding Claim 1, Kellerman discloses a hybrid guidewire device (Abstract, intravascular guide wire having at least two core materials), comprising:
a core ([0018], core sections 24 and 30) comprising:
a proximal section ([0018], proximal core section 24);
a distal section ([0018], a distal core section 30); and
a joint ([0023], overlap of the connecting ends 28 and 32) between the proximal and distal sections (See Fig. 1, the overlap of sections 28 and 32 is between the sections), wherein the joint comprises a distal end of the proximal section ([0020], distal end 28 of the proximal core section 24) connected with a proximal end of the distal section ([0020], the proximal end 32 of the distal core section 30); and
a tube structure surrounding the joint ([0023], connecting ends 28 and 32 are then inserted into a flexible sleeve 56).
However, Kellerman does not explicitly disclose that ends are mechanically interlocked. Kellerman teaches in separate embodiment that the ends are mechanically interlocked ([0022], complementary shapes can be formed into the connecting ends, and also serrations can be added). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting ends disclosed by Kellerman to include a mechanical interlock as taught by Kellerman to help lock the two ends together (Kellerman [0022]). 

Regarding Claim 2, Kellerman further discloses wherein the core comprises a circular or arcuate cross-section (See Fig. 1, core section 24 has a circular cross-section).

Regarding Claim 4, Kellerman further discloses wherein a girth of the joint is less than or equal to a girth of the distal section ([0020], the connecting ends are first plunge ground to a smaller diameter [than the proximal and distal sections]. See Fig. 1, the joint has a girth less than the distal section 30).

Regarding Claim 12, Kellerman further discloses wherein the distal section of the core tapers from the proximal section of the core ([0019], distal core section 30 has an optional tapered core segment 44. See Fig. 1, the tapered segment is tapered from the proximal core section 24).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kellerman (US 20040102720 A1)  as applied to claim 1 above, and further in view of Jafari (US 20030125641 A1).
Regarding Claim 3, Kellerman teaches the hybrid guidewire device of claim 1 as described above.
However, Kellerman does not teach wherein the distal end of the proximal section and the proximal end of the distal section are truncated along a plane transverse to the longitudinal axis of the core such that the joint comprises overlapping the truncated distal end of the proximal section with the truncated proximal end of the distal section. Jafari teaches a system and method of joining two ends of a catheter together (Abstract) wherein the distal end of the proximal section and the proximal end of the distal section are truncated along a plane transverse to the longitudinal axis of the core such that the joint comprises overlapping the truncated distal end of the proximal section with the truncated proximal end of the distal section (See Figs. 7-9, the distal end of the proximal section 28 and the proximal end of the distal section 32 are truncated and the overlapping section forms the mechanical lock through different serration patterns). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the joint disclosed by Kellerman to be an overlap of two truncated ends as taught by Jafari to improve joint strength (Jafari [0030]) and enable precise alignment of the parts to be joined (Jafari [0031]).

Regarding Claim 6, Kellerman teaches the hybrid guidewire device as in claim 1 as described above. 
However, Kellerman does not explicitly disclose wherein the distal end of the proximal section comprises serrations, and wherein the proximal end of the distal section comprises complementary serrations configured to engage and interlock with the serrations of the distal end of the proximal section to form the joint. Kellerman suggests in separate embodiment that serrations can be added ([0022], complementary shapes can be formed into the connecting ends, and also serrations can be added).
Jafari teaches a system and method of joining two ends of a catheter together (Abstract) wherein the distal end of the proximal section comprises serrations (See Figs. 7-9, the distal end of the proximal section 28 comprises serrations 56), and wherein the proximal end of the distal section comprises complementary serrations (See Figs. 7-9, the proximal end of the distal section 32 comprises serrations 56) configured to engage and interlock with the serrations of the distal end of the proximal section to form the joint (See Figs. 7-9, the serrations of the two ends engage and interlock. In [0031], locking serrations 56 formed on the connecting ends 28 and 32 that mechanically engage and grip one another). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the joint disclosed by Kellerman to include complementary serrations as taught by Jafari to improve joint strength (Jafari [0030]) and enable precise alignment of the parts to be joined (Jafari [0031]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kellerman (US 20040102720 A1)  as applied to claim 1 above, and further in view of Reynolds (US 20030069521 A1).
Regarding Claim 11, Kellerman teaches the hybrid guidewire device as in claim 1 as described above.
However, Kellerman does not explicitly teach wherein the tube structure has an interference fit with the core over the joint. Reynolds teaches a composite guidewire (Abstract) wherein a tube section ([0049], a connector tube 18,) has an interference fit ([0049], sized to establish a friction fit therebetween) with a core ([0049], proximal and distal guidewire sections 14/16) over a joint ([0049], ends 24/26). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that substituting the known technique of using friction fit as taught by Reynolds for the fit using adhesive or welding as disclosed by Kellerman would yield only the predictable result of connecting the ends together. Further, one of ordinary skill in the art would recognize that selecting a specific technique for connecting the ends would be an obvious design selected based on the material selected for each component as taught by Reynolds ([0049]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kellerman (US 20040102720 A1)  as applied to claim 1 above, and further in view of Tanigaki (US 20180207407 A1).
Regarding Claim 14, modified Kellerman teaches the hybrid guidewire device as in claim 1 as described above. 
However, modified Kellerman does not explicitly disclose one or more radiopaque coils. Tanigaki teaches a guide wire ([0002], present invention relates to a guide wire) comprising one or more radiopaque coils ([0043], coil portion 30 includes the radiopaque material). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guidewire disclosed by Kellerman to include a radiopaque coil as taught by Tanigaki to allow the position of the guidewire to be confirmed using X-ray fluoroscopy (Tanigaki [0043]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kellerman (US 20040102720 A1)  as applied to claim 1 above, and further in view of DeMello (US 20020049392 A1).
Regarding Claim 18, Kellerman teaches the hybrid guidewire device as in claim 1 as described above.
However, Kellerman does not explicitly teach wherein the tube structure extends beyond one or more terminal ends of the joint is coupled to one or both of the proximal section and the distal section of the core. DeMello teaches a composite guidewire (Abstract) wherein a tube structure ([0023], coupling tube 16) extends beyond one or more terminal ends of a joint (See Fig. 5, the tube 16 extends beyond the distal end of the joint formed by tabs 66 and 70) and is coupled to one or both of the proximal section and the distal section of the core ([0030], coupling tube thus also extends over and attaches to the tapered outer surface 56 of the distal portion 52 of the core extension 50). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tub disclosed by Kellerman to extend beyond and couple to the core as taught by DeMello to prevent relative rotational or axial movement of the tube as taught by DeMello ([0023]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kellerman (US 20040102720 A1)  as applied to claim 1 above, and further in view of Northrop (US 20170281909 A1).
Regarding Claim 21, Kellerman further teaches in a separate embodiment, wherein the tube structure ([0031], Another type of sleeve that can be used to secure the connecting ends 28 and 32 together is a patterned tube 70) includes a cut pattern ([0031], a pattern cut into it. A cut pattern is seen in Fig. 6) which forms a plurality of axially extending beams ([0031], a plurality of elongate members 75 and 76. Elongate members extend over portions of the circumference of the tube which extends about an axis traversing the height of the cylinder). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tube disclosed by Kellerman to be a cut pattern as taught by Kellerman to increase the flexibility of the joint as taught by Kellerman ([0031]). 
However, Kellerman does not explicitly teach these beams coupling a plurality of circumferentially extending rings, tube structure including one or more of a one-beam cut pattern, two-beam cut pattern, or three-beam cut pattern. 
Northrop teaches a maneuverable guidewire ([0001], maneuverable guidewires) comprising the tube structure with a cut pattern which forms a plurality of axially extending beams coupling a plurality of circumferentially extending rings ([0045], he slotted hypotube 14 is generally a stack of annular segments (i.e., rings) 22 connected by a plurality of beams 24. In the slotted hypotube 14 depicted in FIG. 3, the annular segments 22 are substantially perpendicular to the longitudinal axis of the slotted hypotube 14 and the beams 24 are substantially parallel to the longitudinal axis of slotted hypotube 14), tube structure including one or more of a one-beam cut pattern, two-beam cut pattern (See Fig. 5c, a two-beam, cut pattern is shown), or three-beam cut pattern (See Fig. 6c, a three-beam cut pattern is shown. Also, in [0136], multiple models may include, among other approaches, switching from 2-beam to 3-beam geometry). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cut pattern taught by Kellerman to be a beam and ring structure as taught by Northrop to display a relatively high degree of torsional stiffness, while retaining a desired level of lateral flexibility as taught by Northrop ([0053]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kellerman (US 20040102720 A1)  as applied to claim 1 above, and further in view of Lippert (US 20140257363 A1).
Regarding Claim 24, Kellerman further discloses a secondary tube structure ([0019], flexible body 40) disposed distal of the tube structure ([0019], disposed about and secured to the distal core section 30. See Fig. 1, the body 40 is distal the tube 56), the secondary tube structure being coupled to the distal section of the core ([0019], secured to the distal core section 30) and the distal section of the core extending within the secondary tube structure (See Fig. 1, the distal tapered portion of the core section extends within the body 40). 
However, Kellerman does not explicitly disclose the secondary tube structure being micro-fabricated to include a plurality of fenestrations. Kellerman suggests that the flexible body be a helical coil ([0019]). Lippert teaches an embolic device (Abstract) comprising a tube structure being micro-fabricated to include a plurality of fenestrations ([0057], the tube may be micro-fabricated by performing cuts along a single side of the tube… a tube 104 with micro-machined fenestrations). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary tube disclosed by Kellerman to include micro-fabricated fenestrations as taught by Lippert to control a preferred bending of the device as taught by Lippert ([0057]). 

Claims 25-28, 31, 33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kellerman (US 20040102720 A1) in view of Jafari (US 20030125641 A1).
Regarding Claim 25, Kellerman discloses a hybrid guidewire device (Abstract, intravascular guide wire having at least two core materials), comprising:
a core ([0018], core sections 24 and 30) having a joint ([0023], overlap of the connecting ends 28 and 32) between (See Fig. 1) a proximal section ([0023], overlap of the connecting ends 28 and 32) and a distal section ([0018], a distal core section 30), 
the proximal section comprising stainless steel ([0018], preferred that the proximal core section 24 is made of stainless steel) and the distal section comprising nitinol ([0018], the distal core section 30 is made of nitinol),
wherein the joint comprises a distal end of the proximal section ([0020], distal end 28 of the proximal core section 24) connected with a proximal end of the distal section ([0020], the proximal end 32 of the distal core section 30), and
a tube structure surrounding the joint ([0023], connecting ends 28 and 32 are then inserted into a flexible sleeve 56).
However, Kellerman does not explicitly disclose wherein a terminal, distal portion of the proximal section comprises serrations, wherein a terminal, proximal portion of the distal section comprises complementary serrations sized and shaped to interlock with the serrations, and wherein the sections are mechanically interlocked.
Kellerman teaches in separate embodiment that the ends are mechanically interlocked ([0022], complementary shapes can be formed into the connecting ends, and also serrations can be added). It would have bene obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting ends disclosed by Kellerman to include a mechanical interlock as taught by Kellerman to help lock the two ends together (Kellerman [0022]). 
Jafari teaches a system and method of joining two ends of a catheter together (Abstract) wherein a terminal, distal portion of a proximal section (see Fig. 9, distal end 28 of the proximal core section 24) comprises serrations ([0031], serrations 56) wherein a terminal, proximal portion of the distal section ([0024], proximal end 32 of the distal core section 30) comprises complementary serrations ([0031], serrations 56) sized and shaped to interlock with the serrations (See Fig. 9, the serrations 56 are complementary to each and sized and shaped to interlock to gold the ends togethers). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the joint disclosed by Kellerman to include complementary serrations as taught by Jafari to improve joint strength (Jafari [0030]) and enable precise alignment of the parts to be joined (Jafari [0031]).

Regarding Claim 26, Kellerman further discloses wherein the tube structure is coupled to the core ([0023], Once the ends are positioned inside the flexible sleeve 56, the assembly may then be secured together using an anaerobic adhesive or solder, or any other bonding material that meets design and strength requirements, such as epoxies, glues, adhesive, laser welding, and spot welding).

Regarding Claim 27, Kellerman further discloses wherein the tube structure mechanically retains the serrations and complementary serrations in an interlocked state ([0023], Once the ends are positioned inside the flexible sleeve 56, the assembly may then be secured together using an anaerobic adhesive or solder, or any other bonding material that meets design and strength requirements, such as epoxies, glues, adhesive, laser welding, and spot welding. Welding the tube to the ends would mechanically retain the serrations suggested by Kellerman, and taught by the combination of Jafari, in an interlocked state). 

Regarding Claim 28, Kellerman further discloses wherein the tube structure prevents lateral and/or longitudinal movements of the terminal, distal portion of the proximal section with respect to the terminal proximal portion of the distal section (When soldered together as described above, respective movements are not possible as the ends are bonded together).

Regarding Claim 31, Jafari further teaches wherein the serrations comprise diminishing serrations (See Fig. 8, the serrations 54 of the proximal end 28 are “diminishing” as the width of each serration is lessened until each serration reaches its respective point) and the complementary serrations comprise complementary diminishing serrations sized and shaped to interlock with the diminishing serrations (See Fig. 8, the complementary serrations 54 of distal end 32 are likewise “diminishing” as the width of each serration decreases until it reaches the peak).

Regarding Claim 33, Kellerman further discloses wherein the distal section of the core tapers from the proximal section of the core ([0019], distal core section 30 has an optional tapered core segment 44. See Fig. 1, the tapered segment is tapered from the proximal core section 24).

Regarding Claim 36, Kellerman further discloses wherein the joint is tapered ([0022], a taper or bevel 54 is also formed on the connecting ends 28 and 32). 
While modified Kellerman does not explicitly teach wherein the serrations and the complementary serrations are tapered to form the tapered joint, by combining the serrations and complementary serrations taught by Jafari for the complementary shapes formed into the connecting ends, such as serrations suggested by Kellerman would require that the serrations and the complementary serrations are tapered to form the tapered joint.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Jafari (US 20030125641 A1) in view of Kellerman (US 20040102720 A1) and DeMello (US 20020049392 A1).
Regarding 37, Jafari discloses a hybrid guidewire device (Abstract, guide wire having at least two core materials joined together), comprising:
a core that includes a proximal section ([0022], the guide wire 20 has a core 22 with a proximal core section 24);
a distal section ([0022], a distal core section 30); and
a joint between the proximal and distal sections ([0024], The distal end 28 of the proximal core section 24 and the proximal end 32 of the distal core section 30, now referred to as the connecting ends 28 and 32, are aligned with one another), 
wherein the joint comprises a distal end of the proximal section mechanically interlocked with a proximal end of the distal section ([0031], locking serrations 56 formed on the connecting ends 28 and 32 that mechanically engage and grip one another); and
wherein the distal end of the proximal section and the proximal end of the distal section are truncated along a plane transverse to the longitudinal axis of the core such that the joint comprises overlapping the truncated distal end of the proximal section with the truncated proximal end of the distal section (See Figs. 7-9, the distal end of the proximal section 28 and the proximal end of the distal section 32 are truncated and the overlapping section forms the mechanical lock through different serration patterns),
wherein the distal end of the proximal section comprises serrations ([0031], locking serrations 56), and 
wherein the proximal end of the distal section comprises complementary serrations (See Figs. 7-9, the proximal end of the distal section 32 comprises serrations 56) configured to engage and interlock with the serrations of the distal end of the proximal section to form the joint (See Figs. 7-9, the serrations of the two ends engage and interlock. In [0031], locking serrations 56 formed on the connecting ends 28 and 32 that mechanically engage and grip one another). 
However, Jafari does not explicitly disclose a tube structure surrounding the joint and extending beyond one or both terminal ends of the joint, and wherein the tube structure mechanically retains the serrations and complementary serrations in an interlocked state. 
Kellerman teaches an intravascular guide wire having at least two core materials joined together (Abstract) comprising a tube structure ([0023], a flexible sleeve 56) surrounding a joint ([0023], connecting ends 28 and 32 are then inserted into a flexible sleeve 56 from opposing directions) and wherein the tube structure mechanically retains the serrations and complementary serrations in an interlocked state ([0023], Once the ends are positioned inside the flexible sleeve 56, the assembly may then be secured together using an anaerobic adhesive or solder, or any other bonding material that meets design and strength requirements, such as epoxies, glues, adhesive, laser welding, and spot welding. Welding the tube to the ends would mechanically retain the serrations suggested by Kellerman in [0022], and those disclosed as forming the joint disclosed by Jafari, in an interlocked state). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite guidewire disclosed by Jafari to include a tube to mechanically hold the joint together as taught by Kellerman to improve joint strength and eliminate a potential for the ends to "peel" apart during a tight bend as taught by Kellerman ([0024]).
DeMello teaches a composite guidewire (Abstract) wherein a tube structure ([0023], coupling tube 16) extends beyond one or more terminal ends of a joint (See Fig. 5, the tube 16 extends beyond the distal end of the joint formed by tabs 66 and 70) and is coupled to one or both of the proximal section and the distal section of the core ([0030], coupling tube thus also extends over and attaches to the tapered outer surface 56 of the distal portion 52 of the core extension 50). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tub disclosed by Kellerman to extend beyond and couple to the core as taught by DeMello to prevent relative rotational or axial movement of the tube as taught by DeMello ([0023]).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Jafari (US 20030125641 A1), Kellerman (US 20040102720 A1), and DeMello (US 20020049392 A1) as applied to claim 37 above, and further in view of Northrop (US 20170281909 A1).
Regarding Claim 38, modified Jafari teaches the hybrid guidewire device of claim 37 as described above.
However, modified Jafari does not explicitly teach wherein the tube structure includes a cut pattern which forms a plurality of axially extending beams coupling a plurality of circumferentially extending rings. 
Northrop teaches a maneuverable guidewire ([0001], maneuverable guidewires) wherein a tube structure includes a cut pattern which forms a plurality of axially extending beams coupling a plurality of circumferentially extending rings ([0045], he slotted hypotube 14 is generally a stack of annular segments (i.e., rings) 22 connected by a plurality of beams 24. In the slotted hypotube 14 depicted in FIG. 3, the annular segments 22 are substantially perpendicular to the longitudinal axis of the slotted hypotube 14 and the beams 24 are substantially parallel to the longitudinal axis of slotted hypotube 14), It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cut pattern taught by Kellerman to be a beam and ring structure as taught by Northrop to display a relatively high degree of torsional stiffness, while retaining a desired level of lateral flexibility as taught by Northrop ([0053]).

Allowable Subject Matter
The examiner notes that “diminishing serrations” is not a common term in the art and therefore the limitation must be interpreted in view of the broadest reasonable interpretation of the plain meaning of the words. However, “diminishing serrations” as depicted in Fig. 4B of the drawings filed 11/22/2019, where a distance between pairs of serrations decreases between adjacent pairs of serrations, was a limitation not taught or suggested by the prior art discovered during search and consideration of the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/               Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/               Primary Examiner, Art Unit 3791